DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office action is in response to the Amendment filed August 2, 2021 which was filed in response to the Non-final rejection of May 6, 2021.
The 35 U.S.C. §112(b) rejection of Claims 1, 3, 7-8, 12, and 15 are withdrawn in view of the amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nominal" in line 12 of Claim 13, and in line 5 of Claims 18 and 20 is a relative term which renders the claim indefinite.  The term "nominal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
Claim 13 is further rejected under 35 U.S.C. 112(b) because the limitation “the deformable tube” in line 4 of the claim lacks sufficient antecedent basis.  No “deformable tube” has been previously recited in the claim.  Examiner suggests amending line 4 of the claim to read “rotating the mandrel while forcing the mandrel to deform the metal object into a tube with a desired radius,…” if accurate.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 7 impermissibly depend from now-canceled Claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 5 and 7 will be interpreted as depending from Claim 1 for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,164,043 to Dilling, hereinafter DILLING.
Regarding Claim 1, DILLING discloses a method for friction assisted forming a metal object into a tube (Col. 1, Lines 10-11), comprising:
forcing (hydraulic cylinder 30 in Fig. 1 draws the workpiece; Col. 2, Lines 60-63) the metal object (70 in Fig. 1; Col. 2, Line 17) with an initial radius (Fig. 4 shows workpiece 70 has an internal radius) across the slope (shoulders 166 and 168 in Fig. 4 have sloped portions; Col. 4, Lines 36-49) of a mandrel (74 in Fig. 4; Col. 4, Lines 36-49) with an angle (shoulders 166 and 168 angularly slope inwardly, reducing the diameter of mandrel 74);
rotating the mandrel (Col. 6, Lines 23-32) while forcing the metal object to deform into a tube with a desired radius, wherein the tube is in contact with the slope of the mandrel while rotating (Fig. 4 shows workpiece 70 is in contact with sloped shoulders 166 and 168 of mandrel 74), thereby generating thermal energy to heat a deformation area of the tube (Col. 2, Lines 27-32) for softening and forming into a desired shape with a desired value of radius and dimensions using a pressing force, wherein the radius of the tube is decreased (Col. 1, Lines 46-48 describe the machine shown in Fig. 1 as a tube reducing machine) using a die (154 and 156 in Figs. 2-4; Col. 4, Lines 1-16), and wherein the die is further configured to rotate in a clockwise direction or a counterclockwise direction or with rotational 
Regarding Claim 2, DILLING discloses the method of claim 1, wherein the metal object is a deformable tube (70 in Fig. 1 is described as a workpiece tube; Col. 2, Line 17).
Regarding Claim 3, DILLING discloses the method of claim 1, wherein the mandrel is configured to increase the radius of the tube (Col. 1, Lines 10-11 disclose the machine of Fig. 1 may be used to reduce the wall thickness or internal diameter of tubing.  Reducing the wall thickness of the tube without reducing the internal diameter of the tubing would inherently result in an increased internal radius of the tube) by heating and softening the deformation area using thermal energy generated by friction between the tube and the slope of the mandrel while rotating (Col. 2, Lines 27-32).
Regarding Claim 5, DILLING discloses the method of claim 1, wherein the die is configured to slidably and rotatably secure to an external surface of the tube (workpiece tube 70 slides through working rings 154 and 156 as rings 154 and 156 rotate on the external surface of the workpiece as shown in Fig. 4; Col. 4, Lines 1-16).
Regarding Claim 7, DILLING discloses the method of claim 1, wherein the die is further configured to enable an operator to rotate over the deformation area of the external surface of the tube (tool 56 in Fig. 4 rotates over the deformation area of the external surface of workpiece 70), thereby generating thermal energy due to friction between the external surface and the die to heat the deformation area (Col. 2, Lines 27-32) for softening and precisely decreasing the tube radius to a desired value using a pressing force.
Regarding Claim 8, DILLING discloses a method for friction assisted extruding a tube, comprising:
forcing (hydraulic cylinder 30 in Fig. 1 draws the workpiece; Col. 2, Lines 60-63) the tube (70 in Fig. 1; Col. 2, Line 17) with an initial thickness across the slope of an inner mandrel (Fig. 4 shows mandrel 
securing a die over an external surface of the tube (Fig. 4 shows working rings 154 and 156 are held by tool 56, through which workpiece 70 is pulled through; Col. 4, Lines 9-16) and rotating the die over a deformation area of the tube (56 in Fig. 4 rotates around workpeice 70; Col. 4, Line 16), thereby generating thermal energy due to friction between the external surface and the die to heat the deformation area of the tube (Col. 2, Lines 27-32) for softening and precisely decreasing the tube thickness to a desired value using a pressing force (Col. 1, lines 9-13 disclose the machine may be used for reducing tube wall thickness), wherein the die is further configured to rotate in a clockwise direction or a counterclockwise direction or with rotational oscillations (working rings 154 and 156 are held within tool 56 which rotates about the workpiece; Col. 4, Lines 1-16).
Regarding Claim 9, DILLING discloses the method of claim 8, wherein the inner mandrel is configured to securely hold the tube during the friction assist extruding process (Fig. 4 shows workpiece tube 70 is held by mandrel 74 during the reducing process; Col. 2, Lines 24-26).
Regarding Claim 10, DILLING discloses the method of claim 8, whererin the die is configured to slidably and rotatably secure to an external surface of the tube (workpiece tube 70 slides through working rings 154 and 156 as rings 154 and 156 rotate on the external surface of the workpiece as shown in Fig. 4; Col. 4, Lines 1-16).
Regarding Claim 12
Regarding Claim 13, DILLING discloses a method for friction assist tube straining to fabricate a metal object into a tube (Col. 1, Lines 10-11; Col 2, Line 60 through Col. 3 Line 8 describes how tension is applied in both longitudinal directions to workpiece tube 70 as it is plastically strained during the reducing process), comprising:
forcing (hydraulic cylinder 30 in Fig. 1 draws the workpiece; Col. 2, Lines 60-63) the metal object with an initial radius across a slope of a mandrel with an angle(Fig. 4 shows mandrel 74 with sloped shoulders 166 and 168 contacting the initial wall thickness of workpiece 70; Col. 4, Lines 36-49);
rotating the mandrel (Col. 6, Lines 23-32) while forcing the deformable tube to deform the metal object into a tube with a desired radius, wherein the tube is in contact with the slope of the mandrel while rotating (Fig. 4 shows workpiece 70 is in contact with sloped shoulders 166 and 168 of mandrel 74), thereby generating thermal energy due to friction between the tube and the slope of the mandrel to heat a deformation area of the tube (Col. 2, Lines 27-32) for softening and forming into a desired shape with an accuracy radius and dimensions using a pressing force, and
securing a die over an external surface of the tube (Fig. 4 shows working rings 154 and 156 are held by tool 56, through which workpiece 70 is pulled through; Col. 4, Lines 9-16) and rotating the die over a deformation area of the tube(56 in Fig. 4 rotates around workpeice 70; Col. 4, Line 16), thereby generating thermal energy due to friction between the external surface and the die to heat the deformation area of the tube (Col. 2, Lines 27-32) for simply and easily softening and precisely decreasing the radius of the tube to a desired value using a nominal pressing force (Col. 1, lines 9-13 disclose the machine may be used for reducing the internal diameter of tubing), wherein the die is further configured to rotate in a clockwise direction or a counterclockwise direction or with rotational oscillations (working rings 154 and 156 are held within tool 56 which rotates about the workpiece; Col. 4, Lines 1-16).
Regarding Claim 14, DILLING discloses the method of claim 13, wherein the metal object is a deformable tube (70 in Fig. 1 is described as a workpiece tube; Col. 2, Line 17).
Regarding Claim 15, DILLING discloses the method of claim 13, wherein the mandrel is configured to increase the radius of the tube (Col. 1, Lines 10-11 disclose the machine of Fig. 1 may be used to reduce the wall thickness or internal diameter of tubing.  Reducing the wall thickness of the tube without reducing the internal diameter of the tubing would result in an increased internal radius) by heating and softening the deformation area using thermal energy (Col. 2, Lines 27-32).
Regarding Claim 16, DILLING discloses the method of claim 15, wherein the thermal energy is generated due to friction between the mandrel and the external surface of the tube while rotating (Col. 2, Lines 27-32).
Regarding Claim 17, DILLING discloses the method of claim 13, wherein the die is configured to slidably and rotatably secure over the external surface of the tube (workpiece tube 70 slides through working rings 154 and 156 as rings 154 and 156 rotate on the external surface of the workpiece as shown in Fig. 4; Col. 4, Lines 1-16).
Regarding Claim 18, DILLING discloses the method of claim 13, wherein the die is further configured to enable an operator to rotate over the deformation area of the external surface of the tube (tool 56 in Fig. 4 rotates over the deformation area of the external surface of workpiece 70), thereby generating thermal energy due to friction between the external surface and the die to heat the deformation area (Col. 2, Lines 27-32) for softening and precisely decreasing the tube radius to a desired value using a nominal pressing force.
Regarding Claim 19
Regarding Claim 20, DILLING discloses the method of claim 13, whererin the die is further configured to enable an operator to rotate over the deformation area of the tube (tool 56 in Fig. 4 rotates over the deformation area of the external surface of workpiece 70), thereby generating thermal energy due to friction between the external surface and the die to heat the deformation area of the tube (Col. 2, Lines 27-32) for softening and precisely decreasing the tube thickness to a desired value using a nominal pressing force.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered, but are not persuasive.  The Remarks section of the Amendment first argues, as best understood on page 11, DILLING merely discloses a machine for manufacturing tubing, whereas Applicant’s invention involves a method for friction assisted forming of a metal tube, and therefore does not anticipate the claimed invention.  However, M.P.E.P.§2112.02 states “if a prior art device, in its normal and usual operation, would necessarily perform the method claim, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”  Accordingly, the fact DILLING’s disclosure is made in the context of describing a machine for manufacturing tubing does not preclude its use for disclosing the claimed method.
As best understood at the bottom of page 11 and continuing at the top of page 12, Applicant next argues Applicant’s method involves using the thermal energy generated by the friction of the tube being placed in contact with the rotating mandrel to heat the deforming area of the tube which softens the material and reduces the pressing force needed to form the tube to a desired shape, whereas DILLING discloses maintaining a substantially uniform and proper temperature in the portion of the 
Applicant appears to return to the argument relating to heating the deformation area by way of thermal energy generated by friction on page 13.  As best understood on page 13, Applicant argues DILLING does not disclose heating the deformation area to a temperature range which would result in softening the material being formed in the deformation area as is claimed, citing a temperature range of 200°F to 300°F as the range DILLING uses to heat the deformation area, and presents higher temperature ranges purportedly used by the claimed method to soften various types of materials.
As a first point of reply to this argument, Examiner respectfully disagrees DILLING disclose heating its deformation area to a temperature range of 200°F to 300°F.  The 200°F to 300°F temperature range mentioned in DILLING, such as at Col. 4, lines 68-71, refers to the temperature of the circulating lubrication oil and not to the temperature of the working area.  Col. 5, line 49 through col. 6, line 8 disclose temperature control of the workpiece, work rings and mandrel is important and describes preventing localized overheating by maintaining the circulating lubrication oil within a temperature range of 200°F to 300°F when reducing titanium tubing.

As best understood at the bottom of page 12 and continuing at the top of page 13, Applicant next argues DILLINGS’s machine can only be used for reducing the diameter and wall thickness of the tube and is incapable of increasing tube diameter, and, therefore, DILLING does not disclose the method of Claim 1 because the method of Claim 1 is directed to a forming method which is understood to include increasing tube diameter as well as decreasing tube diameter.
As a first point in reply to this argument, Examiner respectfully disagrees with Applicant’s assertion DILLING’s machine is incapable of increasing tube diameter.  Col. 1, lines 9-13 of DILLING discloses the machine is for reducing the wall thickness or internal diameter of tubing or simultaneously reducing both.  Therefore, DILLING’s machine may be used to only reduce the wall thickness of the tubing while not reducing its internal diameter, which would result in the internal tube diameter increasing by the amount of wall thickness reduction.
Secondly, Examiner agrees with Applicant the method as claimed in Claim 1 prior its amendment (It is noted Claim 1 has been narrowed to limit the forming method to decreasing tube radius.) when given its broadest reasonable interpretation would include increasing tube diameter due to the fact the forming method is not specifically limited to increasing or decreasing tube diameter.  However, this lack increase or decrease tube radius would anticipate the claim.  DILLING’s disclosure describes at least one of these alternatives, and therefore anticipates the claim.
The argument starting with the first full paragraph on page 17 appears to be asserting one or more of the claim rejections made in the Non-final Office action of May 6, 2021 was improper because the one or more rejections relied upon disclosure in DILLING which was inherent to the disclosure as support for rejecting the one or more claims or claim limitations, and the Office did not meet its burden of establishing inherency because the rejection did not articulate reasoning showing the inherent subject matter necessarily flows from the cited disclosure.
Without details as to how inherency was impermissibly relied upon, Examiner cannot respond to this general assertion.  Examiner does recognize the explanation of the rejection of Claim 3 on page 4 of the Non-final Office action contains reasoning stating “Reducing the wall thickness of the tube without reducing the internal diameter of the tubing would inherently result in an increased internal radius of the tube.”  However, the premise stated is supported by reasoning as to why the result would necessarily occur at a level of specificity commensurate with the premise being asserted, i.e. if the wall thickness of a tube is reduced without its internal diameter being reduced, the internal radius will necessarily increase because the reduced wall thickness will occupy less space within the inside of the tube.
The remainder of the arguments submitted by Applicant merely recite and emphasize claim language and assert DILLING does not disclose the relevant claim language.  In response, Examiner points Applicant to the relevant corresponding claim rejections above for explanations as to how DILLING discloses each of the relevant claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 3:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725